Title: Thomas Jefferson to Elizabeth Trist, 26 December 1814
From: Jefferson, Thomas
To: Trist, Elizabeth House


          My good friend  Monticello Dec. 26.
          The mail between us passes very slowly. your letter of Nov. 17. reached this place on the 14th inst only. I think while you were writing it the candles must have burnt blue, and that a priest or some other Conjurer should have been called in to exorcise your room.—to be serious however, your view of things is more gloomy than necessary. true, we are at war; that that war was unsuccesful by land the first year, but honorable the same year by sea, and equally by sea and land ever since. our resources, both of men and money are abundant, if wisely called forth & administered. I acknolege that experience does not as yet seem to have led our legislatures into the best course of either. the plan of Colo Monroe both as to regulars & militia, was marked with the stamp of perfect wisdom. but it seems to have been overruled, and the projects for raising money by establishing more banks, is like the dropsical man aiming at a cure by additional potations of  water. I am afraid therefore it will require another year of distress for men & money, to bring us up to the military establishment we have rejected, and to the system of funding on special hypothecations of taxes, which the experience of the whole world has proved the only practicable method of anticipating, during a war, the resources of peace.—but we are strong. we can bear a great deal of suffering and still beat our enemy in the end.I think however there will be peace. the Negociators at Ghent are agreed in every thing except as to a rag of Maine which we cannot give yield, nor they seriously care about. but it serves them to hold by until they can hear what the Convention of Hartford will do. when they shall see, as they will see, that nothing is done there, they will let go their hold, and we shall have peace, on the status ante bellum.
          you have seen that New Hampshire & Vermont refuse to join the mutineers, and Connecticut does it with a ‘saving of her duty to the federal Constitution.’ do you believe that Massachusets, on the good faith and aid of little Rhode-island will undertake a war against the rest of the Union & the one half of herself certainly never.—so much for politics.—we are all well, little and big, young & old. mr & mrs Divers enjoy very so so health, but keep about. mr Randolph had the command of a select corps during summer; but that has been discharged some time. we are feeding horses with our wheat, and looking at the taxes coming on us, as an approaching wave in a storm. still I think we shall live as long, eat as much, & drink as much, as if the wave had already glided under our ship. some how or other these things find their way out as they come in, & so I suppose they will now. God bless you and give you health, happiness & hope the real comforters of this netherworld.
          Th: Jefferson
        